UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6140



ALBERT MILLER, III,

                                              Plaintiff - Appellant,

          versus


PATRICIA BAILEY; DAVID M. HINDS; JOSEPH E.
SWANTON; HASHEMEE SAYD,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior District
Judge. (CA-00-172-5-BR)


Submitted:   April 12, 2001                 Decided:   April 18, 2001


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Albert Miller, III, Appellant Pro Se. Buren Riley Shields, III,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina; Kari
Russwurm Johnson, CRANFILL, SUMNER & HARTZOG, L.L.P., Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Albert Miller, III, appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.    We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Miller v. Bailey, No. CA-00-172-5-BR (E.D.N.C. Nov. 20, 2000).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2